Exhibit 10.11

 

AMENDMENT TO SECURITIES PURCHASE AGREEMENT

AND CONVERTIBLE NOTE

 

THIS AMENDMENT TO SECURITIES PURCHASE AGREEMENT AND CONVERTIBLE NOTE (the
“Amendment”) is entered into as of August 30, 2004 between PROSOFTTRAINING, a
Nevada corporation (“the Company”), and HUNT CAPITAL GROWTH FUND II, L.P.
(“Hunt”).

 

R E C I T A L S:

 

WHEREAS, the Company and Hunt have entered into that certain Securities Purchase
Agreement dated October 16, 2001 (as amended by the Amendment to Securities
Purchase Agreement dated December 28, 2001 (the “2001 Amendment”) and the
Exchange Agreement dated June 4, 2004 (the “Exchange Agreement”), as so amended,
the “Purchase Agreement”) and the Transaction Agreements (as defined therein)
including without limitation the Convertible Note (as amended by the 2001
Amendment and the Exchange Agreement, the “Convertible Note”);

 

WHEREAS, as of the date hereof, the Company is entering into a Purchase
Agreement (the “DKR Purchase Agreement”) with DKR SoundShore Oasis Holding Fund
Ltd. (“DKR Oasis”) and DKR SoundShore Strategic Holding Fund Ltd. (“DKR
Strategic” and, together with DKR Oasis, the “DKR Parties”), pursuant to which
the Company will borrow $1,350,000 (the “DKR Loan”) from the DKR Parties;

 

WHEREAS, the Company and Hunt hereby acknowledge that the consummation of the
DKR Loan and the other transactions set forth in the DKR Purchase Agreement as
of the date hereof will, after giving effect to the anti-dilution provisions set
forth in the Purchase Agreement and the other Transaction Agreements, be
consistent with the intentions of and not in violation of the 2001 Amendment;
and

 

WHEREAS, the Company has requested Hunt to consent to the DKR Loan and the other
transactions set forth in the DKR Purchase Agreement, which Hunt is willing to
do, among other things, on the basis of the agreements of the Company set forth
herein.

 

NOW, THEREFORE, in consideration of these premises and other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. DEFINITIONS. Unless stated otherwise, each term defined in the Purchase
Agreement has the same meaning when used in this Amendment.

 

2. AGREEMENTS. Effective as of the date of this Amendment, the parties hereby
agree as follows:

 

(a) Permitted Senior Indebtedness. The Purchase Agreement is hereby amended to
eliminate the ability of the Company to incur up to $1,000,000 in indebtedness
senior to the obligations of the Company under the Convertible Note. In
connection with such agreement, clause (f) of Section 7.3 and the definition of
“Permitted Senior Indebtedness” in Section 1.1 are each deleted from the
Purchase Agreement.

 

(b) Registration of Securities. Without otherwise limiting Hunt’s rights under
the Registration Rights Agreement, the Company shall, promptly after execution
of this Amendment, register all shares of Common Stock issuable upon conversion
of the Convertible Note (including, to the extent permissible under SEC rules,
shares issuable for future interest amounts) under the Company’s existing



--------------------------------------------------------------------------------

Registration Statement on Form S-3 or a new registration statement on Form S-3.
If SEC rules prohibit current registration of future interest shares, the
Company agrees to amend such Form S-3 (or file a new registration statement)
promptly at the end of each calendar quarter for interest shares then earned and
accrued for the quarter then ended.

 

(c) Events of Default. For purposes of clarity, the parties hereto acknowledge
and agree that the DKR Loan shall constitute Debt under Section 5.1(f) of the
Convertible Note and that the following clause, contained in the 12th through
16th lines of such clause (f), shall not apply to any agreements or instruments
governing the DKR Loan (with such clause continuing to be applicable to
agreements or instruments, if any, relating to any other Debt):

 

“the Company shall fail to perform or observe any term or covenant contained in
any agreement or instrument relating to any such Debt, when required to be
performed or observed, and such failure shall continue after any applicable
grace or cure period, if any, specified in such agreement or instrument, and can
result in acceleration of the maturity of such Debt unless waived by the
lender;”.

 

(d) Permitted Liens. Section 7.4 of the Purchase Agreement is amended to permit
the granting to the DKR Parties of the security interests provided for in the
Security Agreement dated the date hereof among the Company and the DKR Parties.

 

3. CONDITIONS PRECEDENT. This Amendment shall not be effective until such time
as Hunt shall have received fully executed counterparts (in the forms attached
as Exhibits A and B hereto) of (a) the First Amendment to Security Agreement
dated as of the date hereof between the Company and Hunt and (b) the
Intercreditor Agreement dated the date hereof among Hunt and the DKR Parties.

 

[The remainder of this page intentionally left blank;

Signature Page follows.]

 

Amendment to Securities Purchase Agreement and Convertible Note

 

2



--------------------------------------------------------------------------------

EXECUTED as of the date first stated above.

 

HUNT CAPITAL GROWTH FUND II, L.P.

By:

 

HUNT CAPITAL GROWTH, L.P.,

   

its general partner

By:

 

HUNT CAPITAL GROUP, L.L.C.,

   

its general partner

   

By:

 

/s/ J.R. Holland, Jr.

--------------------------------------------------------------------------------

       

J.R. Holland, Jr.

       

President

PROSOFTRAINING

By:

 

/s/ Robert G. Gwin

--------------------------------------------------------------------------------

   

Robert G. Gwin

   

Chief Executive Officer

 

Signature Page to

Amendment to Securities Purchase Agreement and Convertible Note